DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	The drawings filed on November 30, 2020 are accepted.

3.	Claim 1 is pending.

Claim Rejections - 35 USC § 101, 102, 112
4.	Claim 1 is not deemed adversely impacted by 35 USC 101, 102 or 112.  Thus, no 35 USC 101, 102 or 112 rejection is deemed warranted.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Brisbois et al., US 8,271,025.
Brisbois discloses a system, e.g. Figures 1-14 and related text, comprising a wireless network, e.g. Figs. 1, 10, 14, a service plan, e.g. col. 9, lines 28-63, communication device, e.g. 295, a plurality of policy settings, e.g. through market policy, subscriber policy, and application for a policy, e.g. 251, memory elements, e.g. 240, 258, and a selection profile and display profile, e.g. Figs. 4A-9, 12.  Brisbois does not specifically disclose the term ambient.
Official Notice is taken that surrounding area or environment, i.e. ambient, of the wireless network service policy settings has been common knowledge in the wireless network art.  To have provided such for the system of Brisbois would have been obvious to one of ordinary skill in the art in view of Official Notice.  The motivation for having done such would be to maximize the implementation of the system of Brisbois in order to maximize the communication device.

8.	Further pertinent references of interest, e.g. Araujo discloses a wireless system having an ambient power management policy, e.g. Fig. 6, and an ambient policy, e.g. 266, are noted on the attached PTO-892.

9.	Applicant’s five (5) Information Disclosure Statements (IDS’s) submitted February 10, 2021 have been reviewed.  Note the attached IDS’s.

Conclusion
10.	This is a duplicate copy of claim 1 submitted December 28, 2018 of applicant's earlier Application No. 16/235,661.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789